                              UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      SOUTHERN DIVISION



 CHARLES RAY JOHNSON,                                              4:I9-CV-0404I-RAL

                        Plaintiff,

        vs.                                                    ORDER DISMISSING CASE

 MICHAEL TAYLOR, DEPUTY                   STATES
 ATTORNEY;

                        Defendant.




       Plaintiff Charles Ray Johnson filed a pro se action seeking $1,000,000 from Defendant

Michael Taylor for intentional infliction of emotional distress. Doc. I. Johnson also filed an

application to proceed in district court without prepaying fees or costs. Doe. 2, and a motion to file

electronically. Doe. 3. For the reasons explained below,this Court grants the application to proceed

in district court without prepayment of fees or costs, denies the motion to file electronically, and

dismisses the complaint without prejudice to refiling.

       Suits brought in forma pauperis are subject to a two-step screening process, which first

requires the plaintiff to demonstrate financial eligibility to proceed without prepayment of fees.

Martin-Trigona v. Stewart, 691 F.2d 856, 857 (8th Cir. 1982); see e.g., Lundahl v. JP Morgan

Chase Bank,2018 WL 3682503,*I (D.S.D. 2018). A person maybe granted permission to proceed

in forma pauperis if he or she "submits an affidavit that includes a statement of all assets such

[person] possesses [and] that the person is unable to pay such fees or give security therefor."

28 U.S.C. § 1915(a)(1). The litigant is not required to demonstrate absolute destitution, and the
determination of whether a litigant is sufficiently impoverished to qualify to so proceed is

committed to the court's discretion. Lee v. McDonald's Corp.,231 F.3d 456(8th Cir. 2000); Cross

V. Gen. Motors Corp., 721 F.2d 1152, 1157 (8th Cir. 1983); see, e.g., Babino v. Janssen & Son,

2017 WL 6813137, *1 (D.S.D. 2017). In light of the information Johnson has provided in his

financial affidavits, this Court finds that he may proceed in forma pauperis.

        Nonetheless, given that Johnson has now filed several lawsuits in this district, it is

incumbent upon this Court to inform Johnson that "the decision whether to grant or deny in forma

pauperis status is within the sound discretion of the trial court." Cross v. General Motors Corp.,

721 F.2d 1152, 1157 (8th Cir. 1983)(internal citations omitted). A judge, "after weighing the

relevant factors" may "properly determine[] that a litigant's abusive conduct merits a prefiling

injunction." In re Pointer, 345 Fed.Appx. 204, 205 (8th Cir. 2009). Plaintiffs "who in bad faith

consistently abuse the judicial process and privilege oflitigating at public expense" may be subject

to pre-filing review procedures "restricting the availability of cost-free access to court." Bennett v.

Miller, 2014 WL 60092, *7 (D.S.D. 2014)(quoting Peck v. Hoff, 660 F.2d 371, 374 (8th Cir.

1981)). Johnson's multiple fnvolous lawsuits may ultimately support such an injunction should he

continue to file meritless suits.


       The second step of the in forma pauperis screening process requires a district court to

determine whether a pro se civil action against a governmental entity or employee should be

dismissed as "fiivolous, malicious, or fail[ing] to state a claim upon which relief may be granted"

or for "seek[ing] monetary relief from a defendant who is immune from such relief." 28 U.S.C.

§ 1915(e)(2); Martin-Trigona, 691 F.2d at 857; see also Lundahl, at *1. Pro se complaints must

be liberally construed. Erickson v. Pardus,551 U.S. 89,94(2007);see also Native Am. Council of

Tribes v. Solem, 691 F.2d 382 (8th Cir. 1982). Notwithstanding its liberal construction, a pro se
complaint may be dismissed as frivolous "where it lacks an arguable basis either in law or in fact;"

that is, where the claim is "based on an indisputably meritless legal theory" or where, having

"pierce[d] the veil of the complaint's factual allegations," the eourt determines those facts are

"fantastic or delusional." Neitzke v. Williams,490 U.S. 319,325,327—28(1989)(internal citations

omitted); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992). Complaints are "malicious"

where the plaintiff knows that such complaint is based on false allegations. In re Tyler, 839 F.2d

1290, 1293 (8th Cir. 1988)(internal citations omitted).

        A court may dismiss a complaint for failure to state a elaim "as a matter oflaw if it is clear

that no relief could be granted under any set of facts that could be proved consistent with the

allegations." Neitzke, 490 U.S. at 327 (1989)(internal citations omitted). To avoid dismissal, a

complaint "must show that the plaintiff 'is entitled to relief,' ... by alleging 'sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.'" Torti v. Hoag,868

F.3d 666, 671 (8th Cir. 2017)(quoting In re Pre-Filled Propane Tank Antitrust Litig., 860 F.3d

1059,1063(8th Cir. 2017)(en banc). Fed. R. Civ. P. 8(a)(2), smdAshcroft v. Iqbal, 556 U.S. 662,

678 (2009)). To determine whether a claim is plausible on its face is a "context-specific task that

requires the reviewing court to draw on its judicial experience and eommon sense." Iqbal, 556

U.S. at 679(2009). A complaint must allege "more than labels and conclusions." Torti, 868 F.3d

at 671 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555(2007)).

       In his Complaint,Johnson alleges that Deputy States Attomey Michael Taylor intentionally

inflieted emotional distress when Taylor did not communicate the reason for Johnson's absence to

the judge. Doc. 1 at 3. The Supreme Court of the United States in Imbler v. Pachtman. 424 U.S.

409(1976), held that "in initiating a prosecution and in presenting the State's case, the prosecutor

is immune fr-om a civil suit for damages under § 1983." Id at 431. "Absolute immunity covers
prosecutorial functions such as the initiation and pursuit ofa criminal prosecution, the presentation

ofthe state's case at trial, and other conduct that is intimately associated with the judicial process."

Brodnicki v. City of Omaha. 75 F.3d 1261, 1266 (8th Cir. 1996). In other words,"actions under

taken by a proseeutor in preparing for the initiation ofjudieial proceedings or for trial, and whieh

occur in the eourse of [his] role as an advoeate for the State, are entitled to the proteetions of

absolute immunity." Buckley v. Fitzsimmons. 509 U.S. 259, 273 (1993). Aceordingly, Taylor

has immunity and dismissal of Johnson's Complaint against Taylor is appropriate under

§ 1915(e)(2)(B)(iii). Therefore, it is hereby

          ORDERED that this case is screened and Johnson's Complaint, Doc. 1, is dismissed

without prejudice. It is further

          ORDERED that Johnson's Motion to proeeed in forma pauperis. Doe. 2, is granted. It is

further


          ORDERED that Johnson's Motion to eleetronically file doeuments. Doc. 3, is denied.

          DATED July 33 ,2019.

                                                BY THE COURT:




                                                ROBERTO A. LANGI
                                                UNITED STATES DISTRICT JUDGE
